EXHIBIT 10.17
 
ALPHA NATURAL RESOURCES, INC.
 
AMENDED AND RESTATED
2004 LONG-TERM INCENTIVE PLAN
 
Restated as of November 8, 2007
 
 
On February 11, 2005, ANR Holdings, LLC and certain related entities effected a
restructuring in connection with an initial public offering of equity of
Alpha.  As a result, all Awards granted under the 2004 Long-Term Incentive Plan
of Alpha Coal Management, LLC (the "Original Plan") were automatically converted
into Awards issued by Alpha, pursuant to and in accordance with Section 13 of
the Original Plan.  Pursuant to such conversion, each Award outstanding under
this Amended and Restated 2004 Long-Term Incentive Plan of Alpha Natural
Resources, Inc., as amended (the "Revised Plan"), and exercisable for one Unit
(as defined in the Original Plan) was converted into a Stock Option (as defined
below) under this Revised Plan exercisable for 0.78551 Common Shares.  This
Revised Plan amends and restates the Original Plan to reflect the necessary
changes in the Original Plan reasonably required in order to evidence such
conversion and restructuring, and includes revisions incorporating certain
administrative provisions of Section 409A of the Code.
 
Section 1. Purpose.  The purpose of this Revised Plan is to advance the
interests of Alpha and its stockholders by providing incentives to certain
Eligible Persons who contribute significantly to the strategic and long-term
performance objectives and growth of the Company.
 
Section 2. Definitions.  Certain capitalized terms applicable to this Revised
Plan are set forth in Appendix A.
 
Section 3. Administration.  This Revised Plan shall be administered by the
Committee.  The Committee shall have all the powers vested in it by the terms of
this Revised Plan, such powers to include exclusive authority to select the
Eligible Persons to be granted Awards under this Revised Plan, to determine the
type, size, terms and conditions of the Award to be made to each Eligible Person
selected, to modify or waive the terms and conditions of any Award that has been
granted, to determine the time when Awards will be granted, to establish
performance objectives, to make any adjustments necessary or desirable as a
result of the granting of Awards to Eligible Persons located outside the United
States and to prescribe the form of the agreements evidencing Awards made under
this Revised Plan.  Awards may, in the discretion of the Committee, be made
under this Revised Plan in assumption of, or in substitution for, outstanding
Awards previously granted by (i) the Company, (ii) any predecessor of the
Company, or (iii) a company acquired by the Company or with which the Company
combines.  The number of Common Shares underlying such substitute awards shall
be counted against the aggregate number of Common Shares available for Awards
under this Revised Plan.
 
All previous Awards issued under this Revised Plan are intended to be excepted
from coverage under Section 409A of the Code and the regulations promulgated
thereunder and shall be construed accordingly.  The Company reserves the right
to administer, amend or modify the Revised Plan and/or any Award thereunder, or
take any other action it deems necessary to enable the Revised Plan and Awards
thereunder to be interpreted or construed accordingly.  Notwithstanding any
provision of the Revised Plan or an Award agreement to the contrary: (i) if any
Award or benefit provided under this Revised Plan is subject to the provisions
of Section 409A of the Code and the regulations issued thereunder, the
provisions of the Revised Plan shall be administered, interpreted and construed
in a manner necessary to comply with Section 409A, the regulations issued
thereunder or an exception thereto (or disregarded to the extent such provision
cannot be so administered, interpreted or construed); and (ii) Section 409A of
the Code may impose upon the Participant certain taxes or other charges for
which the Participant is and shall remain solely responsible.
 
The Committee is authorized to interpret this Revised Plan and the Awards
granted under this Revised Plan, to establish, amend and rescind any rules and
regulations relating to this Revised Plan, and to make any other determinations
that it deems necessary or desirable for the administration of this Revised
Plan.  The Committee may correct any defect or omission or reconcile any
inconsistency in this Revised Plan or in any Award in the manner and to the
extent the Committee deems necessary or desirable to carry it into effect.  Any
decision of the Committee in the interpretation and administration of this
Revised Plan, as described in this Revised Plan, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their Beneficiaries
or Permitted Transferees).  The Committee may act only by a majority of its
members in office, except that the members thereof may authorize any one or more
of their members or any officer of the Company to execute and deliver documents
or to take any other ministerial action on behalf of the Committee with respect
to Awards made or to be made to Participants.
 
No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Revised Plan, except for his or her
own willful misconduct or as expressly provided by statute.  In addition to all
other rights of indemnification and reimbursement to which a member of the
Committee and an officer of the Company may be entitled, the Company shall
indemnify and hold harmless each such member or officer who was or is a party or
is threatened to be made a party to any threatened, pending or completed
proceeding or suit in connection with the performance of duties under this
Revised Plan against expenses (including reasonable attorneys' fees), judgments,
fines, liabilities, losses and amounts paid in settlement actually and
reasonably incurred by him or her in connection with such proceeding or suit,
except for his or her own willful misconduct or as expressly provided otherwise
by statute.  Expenses (including reasonable attorneys' fees) incurred by such a
member or officer in defending any such proceeding or suit shall be paid by the
Company in advance of the final disposition of such proceeding or suit upon
receipt of a written affirmation by such member or officer of his or her good
faith belief that he or she has met the standard of conduct necessary for
indemnification and a written undertaking by or on behalf of such member or
officer to repay such amount if it shall ultimately be determined that he or she
is not entitled to be indemnified by the Company as authorized in this Section.
 
Notwithstanding anything to the contrary in this Revised Plan, effective with
the date of this Revised Plan, no new Awards may be granted pursuant to this
Revised Plan, provided, however, that the Committee may amend or modify existing
Awards and grant Awards in substitution for existing Awards.
 
Section 4. Consistent with the purposes of this Revised Plan, the Committee
shall have exclusive power to select the Eligible Persons who may participate in
this Revised Plan and be granted Awards under this Revised Plan.  Eligible
Persons may be selected individually or by groups or categories, as determined
by the Committee in its discretion.
 
Section 5. Awards Under This Revised Plan.
 
(a) Types of Awards.  Awards under this Revised Plan may include, but need not
be limited to, one or more of the following types, either alone or in any
combination thereof:  (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock, (iv) Restricted Stock Units, (v) Performance Grants and
(vi) any other type of Award deemed by the Committee in its discretion to be
consistent with the purposes of this Revised Plan (including, but not limited
to, Associated Awards, Awards of or options or similar rights granted with
respect to unbundled stock units or components thereof, and Awards to be made to
Participants who are foreign nationals or are employed or performing services
outside the United States).  In the case of an Award granted in conjunction with
an Associated Award, the Award may be reduced on an appropriate basis to the
extent that the Associated Award has been exercised, paid to or otherwise
received by the Participant, as determined by the Committee.
 
(b) Maximum Number of Common Shares that May be Issued.  There may be issued
under this Revised Plan (as Restricted Stock, as Restricted Stock Units, in
payment of Performance Grants, pursuant to the exercise of Stock Options or
Stock Appreciation Rights or in payment of or pursuant to the exercise of such
other Awards as the Committee, in its discretion, may determine) an aggregate of
not more than 596,985 Common Shares, subject to adjustment as provided in
Section 15.  No Eligible Person may receive Awards under this Revised Plan for
more than 596,985 Common Shares in any one fiscal year of Alpha, subject to
adjustment as provided in Section 15.  Common Shares issued pursuant to this
Revised Plan may be either authorized but unissued shares, treasury shares,
reacquired shares or any combination thereof.  If any Common Shares issued as
Restricted Stock, Restricted Stock Units or otherwise subject to repurchase or
forfeiture rights are reacquired by the Company pursuant to such rights or, if
any Award is canceled, terminates or expires unexercised, any Common Shares that
would otherwise have been issuable pursuant to such Award will be available for
issuance under new Awards.
 
(c) Rights with Respect to Common Shares and Other Securities.  Except as
provided in subsection 8(c) with respect to Awards of Restricted Stock and
unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award is made (and any Person succeeding to such a Participant's rights
pursuant to this Revised Plan) shall have no rights as a stockholder with
respect to any Common Shares or as a holder with respect to other securities, if
any, issuable pursuant to any such Award until the date a stock certificate
evidencing such Common Shares or other evidence of ownership is issued or
reflected as owned by such Participant.  Except as provided in Section 8 or
Section 15, no adjustment shall be made for dividends, distributions or other
rights (whether ordinary or extraordinary, and whether in cash, securities,
other property or other forms of consideration, or any combination thereof) for
which the record date is prior to the date such stock certificate or other
evidence of ownership is issued or reflected to be owned by a Participant.  A
Participant holding an Award providing for the issuance of Common Shares in the
future shall have no rights as a stockholder with respect to such Common Shares
until a stock certificate representing such Common Shares or other evidence is
issued or reflected to be owned by a Participant.
 
Section 6. Stock Options.  The Committee may grant Stock Options or sell
Purchased Options; provided that an Incentive Stock Option may be granted only
to Eligible Persons who are employees of Alpha or any parent or subsidiary of
Alpha and provided further that Participants who have Associated Awards may not
receive Incentive Stock Options if such Associated Awards would disqualify the
Incentive Stock Option's status as such under the Code.  Each Stock Option
granted or sold under this Revised Plan shall be evidenced by an agreement in
such form as the Committee shall prescribe from time to time in accordance with
this Revised Plan and shall comply with the applicable terms and conditions of
this Section and this Revised Plan, and with such other terms and conditions,
including, but not limited to, restrictions upon the Stock Option or the Common
Shares issuable upon exercise thereof, as the Committee, in its discretion,
shall establish.
 
(a) The exercise price of a Stock Option may be equal to, or greater than, the
Fair Market Value of the Common Shares subject to such Stock Option at the time
the Stock Option is granted, as determined by the Committee; provided, however,
that in the case of an Incentive Stock Option, if granted to a Ten Percent
Employee, such exercise price shall not be less than 110% of such Fair Market
Value at the time the Stock Option is granted.  In no event, however, will the
exercise price per share of a Stock Option be less than the par value per share
of a Common Share.
 
(b) The Committee shall determine the number of Common Shares to be subject to
each Stock Option.
 
(c) Any Stock Option may be exercised during its term only at such time or times
and in such installments as the Committee may establish.
 
(d) A Stock Option shall not be exercisable:
 
(i) in the case of any Incentive Stock Option granted to a Ten Percent Employee,
after the expiration of five years from the date it is granted, and, in the case
of any other Stock Option, after the expiration of ten years from the date it is
granted; and
 
(ii) unless payment in full is made for the shares being acquired under such
Stock Option at the time of exercise as provided in subsection 6(i).
 
(e) The Committee shall determine in its discretion and specify in each
agreement evidencing a Stock Option the effect, if any, the termination of the
Participant's employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however, that an
Incentive Stock Option that is exercised at a time that is beyond the time an
Incentive Stock Option may be exercised in order to qualify as such under the
Code shall cease to be an Incentive Stock Option.
 
(f) In the case of an Incentive Stock Option, the amount of the aggregate Fair
Market Value of Common Shares (determined at the time of grant of the Stock
Option) with respect to which Incentive Stock Options are exercisable for the
first time by an employee of the Company during any calendar year (under all
such plans of his or her employer corporation and its parent and subsidiary
corporations) shall not exceed $100,000 or such other amount as is specified in
the Code.
 
(g) It is the intent of Alpha that Nonqualified Stock Options granted under this
Revised Plan not be classified as Incentive Stock Options, that the Incentive
Stock Options granted under this Revised Plan be consistent with and contain or
be deemed to contain all provisions required under Section 422 and the other
appropriate provisions of the Code and any implementing regulations (and any
successor provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent.  If a Stock Option is intended
to be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Revised Plan;
provided that such Stock Option (or portion thereof) otherwise complies with
this Revised Plan's requirements relating to Nonqualified Stock Options.  In no
event shall any member of the Committee or the Company (or its employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of a Stock Option to qualify for any reason as an
Incentive Stock Option.
 
(h) A Purchased Option may contain such additional terms not inconsistent with
this Revised Plan, including but not limited to the circumstances under which
the purchase price of such Purchased Option may be returned to the holder of the
Purchased Option, as the Committee may determine in its sole discretion.
 
(i) For purposes of payments made to exercise Stock Options, such payment shall
be made in such form (including, but not limited to, cash, Common Shares, the
surrender of another outstanding Award under this Revised Plan, broker assisted
cashless exercise or any combination thereof) as the Committee may determine in
its discretion.
 
Section 7. Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights.  Each Award of Stock Appreciation Rights granted under this
Revised Plan shall be evidenced by an agreement in such form as the Committee
shall prescribe from time to time in accordance with this Revised Plan and shall
comply with the applicable terms and conditions of this Section and this Revised
Plan, and with such other terms and conditions, including, but not limited to,
restrictions upon the Award of Stock Appreciation Rights or the Common Shares
issuable upon exercise thereof, as the Committee, in its discretion, shall
establish.
 
(a) The Committee shall determine the number of Common Shares to be subject to
each Award of Stock Appreciation Rights.
 
(b) Any Stock Appreciation Right may be exercised during its term only at such
time or times and in such installments as the Committee may establish.
 
(c) The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Stock Appreciation Rights the effect, if any,
the termination of the Participant's employment with or performance of services
for the Company shall have on the exercisability of the Award of Stock
Appreciation Rights.
 
(d) An Award of Stock Appreciation Rights shall entitle the holder to exercise
such Award or to surrender unexercised an Associated Award (or any portion of
such Associated Award) to Alpha and to receive from Alpha in exchange thereof,
without payment to Alpha, that number of Common Shares having an aggregate value
equal to (or, in the discretion of the Committee, less than) the excess of the
Fair Market Value of one Common Share, at the time of such exercise, over the
exercise price, times the number of Common Shares subject to the Award or the
Associated Award, or portion thereof, that is so exercised or surrendered, as
the case may be.  The Committee shall be entitled in its discretion to elect to
settle the obligation arising out of the exercise of a Stock Appreciation Right
by the payment of cash or Other Alpha Securities or property, or other forms of
payment or any combination thereof, as determined by the Committee, equal to the
aggregate value of the Common Shares it would otherwise be obligated to
deliver.  Any such election by the Committee shall be made as soon as
practicable after the receipt by the Committee of written notice of the exercise
of the Stock Appreciation Right.
 
(e) A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right or of the related Stock Option (or other
Award), or such other date as specified by the Committee, if at such time such
Stock Appreciation Right has a positive value.  Such deemed exercise shall be
settled or paid in the same manner as a regular exercise thereof as provided in
subsection 7(d) of this Agreement.
 
Section 8. Restricted Stock And Restricted Stock Units.  The Committee may grant
Awards of Restricted Stock and Restricted Stock Units.  Each Award of Restricted
Stock or Restricted Stock Units under this Revised Plan shall be evidenced by an
agreement in such form as the Committee shall prescribe from time to time in
accordance with this Revised Plan and shall comply with the applicable terms and
conditions of this Section and this Revised Plan, and with such other terms and
conditions as the Committee, in its discretion, shall establish.
 
(a) The Committee shall determine the number of Common Shares to be issued to a
Participant pursuant to the Award of Restricted Stock or Restricted Stock Units,
and the extent, if any, to which they shall be issued in exchange for cash,
other consideration, or both.
 
(b) Until the expiration of such period as the Committee shall determine from
the date on which the Award is granted and subject to such other terms and
conditions as the Committee in its discretion shall establish (the "RESTRICTED
PERIOD"), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a stock certificate or
other evidence of ownership representing the Common Shares subject to such
Award.
 
(c) Unless otherwise determined by the Committee in its discretion, a
Participant to whom an Award of Restricted Stock has been made (and any Person
succeeding to such a Participant's rights pursuant to this Revised Plan) shall
have, after issuance of a certificate or other evidence of ownership for the
number of Common Shares awarded and prior to the expiration of the Restricted
Period, ownership of such Common Shares, including the right to vote such Common
Shares and to receive dividends or other distributions made or paid with respect
to such Common Shares (provided that such Common Shares, and any new, additional
or different shares, or Other Alpha Securities or property, or other forms of
consideration that the Participant may be entitled to receive with respect to
such Common Shares as a result of a stock split, stock dividend or any other
change in the corporation or capital structure of Alpha, shall be subject to the
restrictions set forth in this Revised Plan as determined by the Committee in
its discretion), subject, however, to the options, restrictions and limitations
imposed thereon pursuant to this Revised Plan.
 
(d) The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Restricted Stock or Restricted Stock Units the
effect, if any, the termination of the Participant's employment with or
performance of services for the Company during the Restricted Period shall have
on such Award.
 
(e) The Committee may grant Associated Awards of Dividend Equivalents to
Participants in connection with Awards of Restricted Stock Units.  The Committee
may provide, at the date of grant or thereafter, that Dividend Equivalents shall
be paid or distributed when accrued or shall be deemed to have been reinvested
in additional Common Shares, or other investment vehicles as the Committee may
specify; provided that, unless otherwise determined by the Committee, Dividend
Equivalents shall be subject to all conditions and restrictions of the
underlying Restricted Stock Units to which they relate.
 
Section 9. Performance Grants.  The Committee may grant Awards of Performance
Grants.  The Award of a Performance Grant to a Participant will entitle him or
her to receive a specified amount determined by the Committee (the "ACTUAL
VALUE"), if the terms and conditions specified in this Revised Plan and in the
Award are satisfied.  Each Award of a Performance Grant shall be subject to the
applicable terms and conditions of this Section and this Revised Plan, and to
such other terms and conditions, including but not limited to, restrictions upon
any cash, Common Shares, Other Alpha Securities or property, or other forms of
payment, or any combination thereof, issued with respect to the Performance
Grant, as the Committee, in its discretion, shall establish, and shall be
evidenced in an agreement in such form and substance as is determined by the
Committee.
 
(a) The Committee shall determine the value or range of values of a Performance
Grant to be awarded to each Participant selected for an Award and whether or not
such a Performance Grant is granted in conjunction with an Associated Award.  As
determined by the Committee, the maximum value of each Performance Grant (the
"MAXIMUM VALUE") shall be:  (i) an amount fixed by the Committee at the time the
Award is made or amended thereafter, (ii) an amount that varies from time to
time based in whole or in part on the then current value of the Common Shares,
Other Alpha Securities or property, or other securities or property, or any
combination thereof or (iii) an amount that is determinable from criteria
specified by the Committee.  Performance Grants may be issued in different
classes or series having different names, terms and conditions.
 
(b) The award period ("AWARD PERIOD") related to any Performance Grant shall be
a period determined by the Committee.  At the time each Award is made or within
the first 90 days of any performance period, the Committee shall establish
performance objectives to be attained within the Award Period as the means of
determining the Actual Value of such a Performance Grant.  The performance
objectives shall be based on such measure or measures of performance, which may
include, but need not be limited to, the performance of the Participant, the
Company or one or more of its divisions or units, or any combination of the
foregoing, as the Committee shall determine, and may be applied on an absolute
basis or be relative to industry or other indices or any combination
thereof.  The Actual Value of a Performance Grant shall be equal to its Maximum
Value only if the performance objectives are attained in full, but the Committee
shall specify the manner in which the Actual Value of Performance Grants shall
be determined if the performance objectives are met in part.  Such performance
measures, the Actual Value or the Maximum Value, or any combination thereof, may
be adjusted in any manner by the Committee in its discretion at any time and
from time to time during or as soon as practicable after the Award Period, if it
determines that such performance measures, the Actual Value or the Maximum
Value, or any combination thereof, are not appropriate under the circumstances.
 
(c) The Committee shall determine in its discretion and specify in each
agreement evidencing a Performance Grant the effect, if any, the termination of
the Participant's employment with or performance of services for the Company
during the Award Period shall have on such Performance Grant.
 
(d) The Committee shall determine whether the conditions of a Performance Grant
have been met and, if so, shall ascertain the Actual Value of the Performance
Grant.  If the Performance Grant has no Actual Value, the Award and such
Performance Grant shall be deemed to have been canceled and the Associated
Award, if any, may be canceled or permitted to continue in effect in accordance
with its terms.  If the Performance Grant has any Actual Value and:
 
(i) was not awarded in conjunction with an Associated Award, the Committee shall
cause an amount equal to the Actual Value of the Performance Grant earned by the
Participant to be paid to him or her or such Participant's Permitted Transferee
or Beneficiary; or
 
(ii) was awarded in conjunction with an Associated Award, the Committee shall
determine, in accordance with criteria specified by the Committee (A) to cancel
the Performance Grant, in which event no amount with respect to such Performance
Grant shall be paid to the Participant or his or her Permitted Transferee or
Beneficiary, and the Associated Award may be permitted to continue in effect in
accordance with its terms, (B) to pay the Actual Value of the Performance Grant
to the Participant or his or her Permitted Transferee or Beneficiary as provided
below, in which event the Associated Award may be canceled or (C) to pay to the
Participant or his or her Beneficiary, the Actual Value of only a portion of the
Performance Grants, in which event all or a portion of the Associated Award may
be permitted to continue in effect in accordance with its terms or be canceled,
as determined by the Committee.
 
Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.
 
(e) Payment of any amount with respect to the Performance Grants that the
Committee determines to pay as provided above shall be made by Alpha as promptly
as practicable after the end of the Award Period or at such other time or times
as the Committee shall determine, and may be made in cash, Common Shares, Other
Alpha Securities or property, or other forms of payment, or any combination
thereof or in such other manner, as determined by the Committee in its
discretion; provided, that no Participant may receive more than $10,000,000 in
cash, Other Alpha Securities or property, or other forms of payment other than
Common Shares, with respect to Performance Grants in any one fiscal year of
Alpha.  Notwithstanding anything in this Section to the contrary, the Committee
may, in its discretion, determine and pay out the Actual Value of any
Performance Grant at any time during the Award Period, provided that such
authority or action does not result in an adverse tax impact on the Participant
holding such Performance Grant or on any other Participant.
 
Section 10. [RESERVED]
 
Section 11. [RESERVED]
 
Section 12. Transferability Of Awards.  A Participant's rights and interest
under this Revised Plan or any Award may not be assigned or transferred,
hypothecated or encumbered in whole or in part either directly or by operation
of law or otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Revised Plan shall not be transferable
other than by will or by the laws of descent and distribution, and shall be
exercisable during the Participant's lifetime only by Participant or by such
Permitted Transferee.
 
Section 13. Amendment Or Substitution Of Awards Under This Revised Plan.  The
terms of any outstanding Award under this Revised Plan may be amended or
modified from time to time by the Committee in its discretion in any manner that
it deems appropriate (including, but not limited to, acceleration of the date of
exercise of any Award and/or payments under any Award) if the Committee could
grant such amended or modified Award under the terms of this Revised Plan at the
time of such amendment or modification; provided that no such amendment or
modification shall adversely affect in a material manner any right of a
Participant under the Award without his or her written consent.  Notwithstanding
the foregoing or any provision of an Award to the contrary, the Committee may at
any time (without the consent of any Participant) modify, amend or terminate any
or all of the provisions of an Award to the extent necessary to conform the
provisions of the Award with Section 162(m), Section 409A or any other provision
of the Code or other applicable law, the regulations issued thereunder or an
exception thereto, regardless of whether such modification, amendment or
termination of the Award shall adversely affect the rights of a
Participant.  The Committee may, in its discretion, permit holders of Awards
under this Revised Plan to surrender outstanding Awards in order to exercise or
realize the rights under other Awards, or in exchange for the grant of new
Awards, or require holders of Awards to surrender outstanding Awards as a
condition precedent to the grant of new Awards under this Revised Plan.
 
Section 14. Termination Of A Participant.  For all purposes under this Revised
Plan, the Committee shall determine whether a Participant has terminated
employment with, or the performance of services for, the Company; provided,
however, an absence or leave approved by the Company, to the extent permitted by
applicable provisions of the Code, shall not be considered an interruption of
employment or performance of services for any purpose under this Revised Plan.
 
Section 15. Dilution And Other Adjustments.  If any change in the outstanding
Common Shares occurs by reason of any stock split of or stock dividend on the
Common Shares, then the terms of any outstanding Awards shall be equitably
adjusted in the manner determined by the Committee without liability to any
Person.  If any change in the outstanding Common Shares occurs by reason of any
split-up, split-off, spin-off, recapitalization, merger, consolidation, rights
offering, reorganization, combination or exchange of shares, sale by the Company
of all of its assets, distribution to stockholders (other than a stock dividend
as provided above or a normal cash dividend on the Common Shares), or other
extraordinary or unusual event (other than a stock split of the Common Shares as
provided above), then the Committee shall determine to terminate all outstanding
Awards immediately prior to the consummation of any such event or,
alternatively, make an equitable adjustment in the terms of any outstanding
Award and/or the number of Common Shares available for Awards.  Any such
termination or adjustment made by the Committee shall be final, conclusive and
binding for all purposes of this Revised Plan.  Unless otherwise provided by the
Committee, all outstanding Awards shall terminate immediately prior to the
consummation of any dissolution or liquidation of the Company.  Notwithstanding
anything to the contrary in this Revised Plan, except to the extent set forth in
the recitals to this Revised Plan, no adjustment shall be made under this
Section 15 as a result of the restructuring or distributions described in the
recitals.
 
Section 16. Designation Of Beneficiary By Participant.  A Participant may name a
beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Revised Plan in the event of his or her
death, on a written form to be provided by and filed with the Committee, and in
a manner determined by the Committee in its discretion (a "BENEFICIARY").  The
Committee reserves the right to review and approve Beneficiary designations.  A
Participant may change his or her Beneficiary from time to time in the same
manner, unless such Participant has made an irrevocable designation.  Any
designation of a Beneficiary under this Revised Plan (to the extent it is valid
and enforceable under applicable law) shall be controlling over any other
disposition, testamentary or otherwise, as determined by the Committee in its
discretion.  If no designated Beneficiary survives the Participant and is living
on the date on which any amount becomes payable to such a Participant's
Beneficiary, such payment will be made to the legal representatives of the
Participant's estate, and the term "BENEFICIARY" as used in this Revised Plan
shall be deemed to include such Person or Persons.  If there are any questions
as to the legal right of any Beneficiary to receive a distribution under this
Revised Plan, the Committee in its discretion may determine that the amount in
question be paid to the legal representatives of the estate of the Participant,
in which event the Company, the Board, the Committee, the Designated
Administrator (if any), and the members thereof, will have no further liability
to anyone with respect to such amount.
 
Section 17. Financial Assistance.  If the Committee determines that such action
is advisable, the Company may assist any Participant in obtaining financing from
the Company (or under any program of the Company approved pursuant to applicable
law), or from a bank or other third party, on such terms as are determined by
the Committee, and in such amount as is required to accomplish the purposes of
this Revised Plan, including, but not limited to, to permit the exercise or
receipt of an Award and/or the payment of any taxes with respect to such
Award.  Such assistance may take any form that the Committee deems appropriate,
including, but not limited to, a direct loan from the Company, a guarantee of
the obligation by the Company or the maintenance by the Company of deposits with
such bank or third party.
 
Section 18. Miscellaneous Provisions.
 
(a) Any proceeds from Awards shall constitute general funds of Alpha.
 
(b) No fractional shares may be delivered under an Award, but in lieu thereof a
cash or other adjustment may be made as determined by the Committee in its
discretion.
 
(c) No Eligible Person or other Person shall have any claim or right to be
granted an Award under this Revised Plan.  Determinations made by the Committee
under this Revised Plan need not be uniform and may be made selectively among
Eligible Persons under this Revised Plan, whether or not such Eligible Persons
are similarly situated.  Neither this Revised Plan nor any action taken under
this Revised Plan shall be construed as giving any Eligible Person any right to
continue to be employed by or perform services for the Company, and the right to
terminate the employment of or performance of services by Eligible Persons at
any time and for any reason is specifically reserved.
 
(d) No Participant or other Person shall have any right with respect to this
Revised Plan, the Common Shares reserved for issuance under this Revised Plan or
in any Award, contingent or otherwise, until written evidence of the Award shall
have been delivered to the Participant and all the terms, conditions and
provisions of this Revised Plan and the Award applicable to such Participant
(and each Person claiming under or through such him or her) have been met.
 
(e) No Common Shares, Other Alpha Securities or property, other securities or
property or other forms of payment shall be issued under this Revised Plan with
respect to any Award unless counsel for Alpha shall be satisfied that such
issuance will be in compliance with applicable law and any applicable rules of
any stock exchange or other market quotation system on which Common Shares are
listed.
 
(f) It is the intent of Alpha that this Revised Plan and Awards hereunder comply
in all respects with Rule 16b-3, Section 162(m), Section 409A or any other
provision of the Code or other applicable law, the regulations issued thereunder
or an exception thereto, and (i) the provisions of the Revised Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Rule 16b-3, Section 162(m), Section 409A or any other provision of the Code or
other applicable law, the regulations issued thereunder or an exception thereto
(or disregarded to the extent the Revised Plan cannot be so administered,
interpreted or construed); and (ii) in no event shall any member of the
Committee or the Company (or its employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of an
Award to satisfy the requirements of Rule 16b-3, Section 409A or any other
provision of the Code or other applicable law.
 
(g) The Company shall have the right to deduct from any payment made under this
Revised Plan any federal, state, local or foreign income or other taxes required
by law to be withheld with respect to such payment.  It shall be a condition to
the obligation of Alpha to issue Common Shares, Other Alpha Securities or
property, other securities or property, or other forms of payment, or any
combination thereof, upon exercise, settlement or payment of any Award under
this Revised Plan, that the Participant (or any Beneficiary or Person entitled
to act) pay to Alpha, upon its demand, such amount as may be required by the
Company for the purpose of satisfying any liability to withhold federal, state,
local or foreign income or other taxes.  If the amount requested is not paid,
Alpha may refuse to issue Common Shares, Other Alpha Securities or property,
other securities or property, or other forms of payment, or any combination
thereof.  Notwithstanding anything in this Revised Plan to the contrary, the
Committee may, in its discretion, permit an Eligible Person (or any Beneficiary
or Person entitled to act) to elect to pay a portion or all of the amount
requested by the Company for such taxes with respect to such Award, at such time
and in such manner as the Committee shall deem to be appropriate (including, but
not limited to, by authorizing Alpha to withhold, or agreeing to surrender to
Alpha on or about the date such tax liability is determinable, Common Shares,
Other Alpha Securities or property, other securities or property, or other forms
of payment, or any combination thereof, owned by such Person or a portion of
such forms of payment that would otherwise be distributed, or have been
distributed, as the case may be, pursuant to such Award to such Person, having a
Fair Market Value equal to the amount of such taxes); provided, however, that
any broker-assisted cashless exercise shall comply with the requirements of
Paragraph 35 of FASB Statement No. 123(R) and any withholding satisfied through
a net-settlement shall be limited to the minimum statutory withholding
requirements.
 
(h) The expenses of this Revised Plan shall be borne by the Company; provided,
however, the Company may recover from a Participant or his or her Beneficiary,
heirs or assigns any and all damages, fees, expenses and costs incurred by the
Company arising out of any actions taken by a Participant in breach of this
Revised Plan or any agreement evidencing such Participant's Award.
 
(i) This Revised Plan shall be unfunded.  The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under this Revised Plan, and rights to
the payment of Awards shall be no greater than the rights of the Company's
general creditors.
 
(j) By accepting any Award or other benefit under this Revised Plan, each
Participant (and each Person claiming under or through him or her) shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under this Revised Plan by the Company, the
Board, the Committee or the Designated Administrator (if applicable).
 
(k) The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards under this Revised Plan or any
Common Shares issued pursuant to this Revised Plan as may be required by
applicable law and any applicable rules of any stock exchange or other market
quotation system on which Common Shares are listed.
 
(l) The validity, construction, interpretation, administration and effect of
this Revised Plan, and of its rules and regulations, and rights relating to this
Revised Plan and to Awards granted under this Revised Plan, shall be governed by
the substantive laws, but not the choice of law rules, of the State of Delaware.
 
(m) Records of the Company shall be conclusive for all purposes under this
Revised Plan or any Award, unless determined by the Committee to be incorrect.
 
(n) If any provision of this Revised Plan or any Award is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Revised Plan or any Award, but such provision shall
be fully severable, and this Revised Plan or Award, as applicable, shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Revised Plan or Award, as applicable.
 
(o) The terms of this Revised Plan shall govern all Awards under this Revised
Plan and in no event shall the Committee have the power to grant any Award under
this Revised Plan that is contrary to any of the provisions of this Revised
Plan.  In the event of a conflict between any term or provision of this Revised
Plan and any term or provision of the Stockholders Agreement dated as of the
date of this Revised Plan among Alpha and certain of its stockholders, the
applicable terms and provisions of such Stockholders Agreement will govern and
prevail.
 
(p) For purposes of interpretation of this Revised Plan, the masculine pronoun
includes the feminine and the singular includes the plural wherever appropriate.
 
Section 19. Revised Plan Amendment Or Suspension.  This Revised Plan may be
amended or suspended in whole or in part at any time from time to time by the
Committee.  No amendment of this Revised Plan shall adversely affect in a
material manner any right of any Participant with respect to any Award
previously granted without such Participant's written consent, except as
permitted under Section 13.  Notwithstanding the foregoing or any provision of
the Revised Plan to the contrary, the Committee may at any time (without the
consent of any Participant) modify, amend or terminate any or all of the
provisions of the Revised Plan to the extent necessary to conform the provisions
of the Revised Plan with Section 162(m), Section 409A or any other provision of
the Code or other applicable law, regulations issued thereunder or an exception
thereto, regardless of whether such modification, amendment or termination of
the Revised Plan shall adversely affect the rights of a Participant.
 
Section 20. Revised Plan Termination.  This Revised Plan shall terminate upon
the earlier of the following dates or events to occur:
 
(a) upon the adoption of a resolution of the Board terminating this Revised
Plan; or
 
(b) the tenth anniversary of the Effective Date; provided, however, that the
Board may, prior to such date, extend the term of this Revised Plan for an
additional period of up to five years for the grant of Awards other than
Incentive Stock Options.
 
No termination of this Revised Plan shall materially alter or impair any of the
rights or obligations of any Participant, without his or her consent, under any
Award previously granted under this Revised Plan, except that subsequent to
termination of this Revised Plan, the Committee may make amendments or
modifications permitted under Section 13.
 
Section 21. Effective Date.  This Revised Plan shall be effective, and Awards
may be granted under this Revised Plan (as amended and restated), on or after
November 10, 2004, subject to the last paragraph of Section 3 hereof.
 

 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
The following terms shall have the meaning indicated:
 
"ACTUAL VALUE" has the meaning set forth in Section 9.
 
"ALPHA" shall mean Alpha Natural Resources, Inc., a Delaware corporation.
 
"ASSOCIATED AWARD" shall mean an Award granted concurrently or subsequently in
conjunction with another Award.
 
"AWARD" shall mean an award of rights to an Eligible Person under this Revised
Plan.
 
"AWARD PERIOD" has the meaning set forth in subsection 9(b).
 
"BENEFICIARY" has the meaning set forth in Section 16.
 
"BOARD" shall mean the board of directors of Alpha.
 
"CODE" shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.
 
"COMMITTEE" shall mean the person or persons responsible for administering this
Revised Plan.  The Board shall constitute the Committee until the Board appoints
a Board Committee, after which time the Board Committee shall constitute the
Committee, provided, however, that at any time the Board may designate itself as
the Committee or designate itself to administer certain of the Committee's
authority under this Revised Plan, including administering certain Awards under
this Revised Plan.  The Board or the Board Committee may designate a Designated
Administrator to constitute the Committee or to administer certain of the
Committee's authority under this Revised Plan, including administering certain
Awards under this Revised Plan, subject to the right of the Board or the Board
Committee, as applicable, to revoke its designation at any time and to make such
designation on such terms and conditions as it may determine in its
discretion.  For purposes of this definition, the "BOARD COMMITTEE" shall mean a
committee of the Board designated by the Board to administer this Revised
Plan.  Except as otherwise determined by the Board, the Board Committee
(i) shall be comprised of not fewer than three directors, (ii) shall meet any
applicable requirements under Rule 16b-3, including any requirement that the
Board Committee consist of "Non-Employee Directors" (as defined in Rule 16b-3),
(iii) shall meet any applicable requirements under Section 162(m), including any
requirement that the Board Committee consist of "outside directors" (as defined
in Treasury § 1.162-27(e)(3)(i) or any successor regulation), and (iv) shall
meet any applicable requirements of any stock exchange or other market quotation
system on which Common Shares are listed.  For purposes of this definition, the
"DESIGNATED ADMINISTRATOR" shall mean one or more Company officers designated by
the Board or a Board Committee to act as a Designated Administrator pursuant to
this Revised Plan.  Except as otherwise determined by the Board, a Designated
Administrator shall only be appointed if Rule 16b-3 permits such appointment and
the exercise of any authority without adversely affecting the ability of Awards
to officers of Alpha to comply with the conditions for Rule 16b-3 or
Section 162(m).  The resolutions of the Board or Board Committee designating the
authority of the Designated Administrator shall (i) specify the total number of
Common Shares subject to Awards that may be granted pursuant to this Revised
Plan by the Designated Administrator, (ii) may not authorize the Designated
Administrator to designate him or herself as the recipient of any Awards
pursuant to this Revised Plan and (iii) shall otherwise comply with the
requirements of the Delaware General Corporation Law, including Section 157(c)
thereunder.
 
"COMPANY" shall mean Alpha and any parent, subsidiary or affiliate of Alpha.
 
"COMMON SHARES" shall mean shares of common stock, par value $0.01 per share, of
Alpha and stock of any other class into which such shares may thereafter be
changed.
 
"DIVIDEND EQUIVALENTS" shall mean an Associated Award of cash or other Awards
with a Fair Market Value equal to the dividends which would have been paid on
the Common Shares underlying an outstanding Award of Restricted Stock Units had
such Common Shares been outstanding.
 
"ELIGIBLE PERSON(S)" shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and independent contractors who perform services for the
Company.
 
"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.
 
"FAIR MARKET VALUE" shall mean (i) with respect to the Common Shares, as of any
date (A) if the Company's Common Shares are listed on any established stock
exchange, system or market, the closing market price of the Common Shares as
quoted in such exchange, system or market on such date as reported in the Wall
Street Journal or such other source as the Committee deems reliable or (B) in
the absence of an established market for the Common Shares, as determined in
good faith by the Committee or (ii) with respect to property other than Common
Shares, the value of such property, as determined by the Committee, in its sole
discretion.
 
"INCENTIVE STOCK OPTION" shall mean a Stock Option that is an incentive stock
option as defined in Section 422 of the Code.  Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in
Section 6.
 
"MAXIMUM VALUE" has the meaning set forth in subsection 9(a).
 
"NONQUALIFIED STOCK OPTION" shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code.  Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6.
 
"OTHER ALPHA SECURITIES" shall mean Alpha securities (which may include, but
need not be limited to, unbundled stock units or components thereof, debentures,
preferred stock, warrants, securities convertible into Common Shares or other
property) other than Common Shares.
 
"PARTICIPANT" shall mean an Eligible Person to whom an Award has been granted
under this Revised Plan.
 
"PERFORMANCE GRANT" shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Common Shares, Other Alpha
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee.
 
"PERMITTED TRANSFEREE" means (i) any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Revised Plan, (a) executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants, and (b) Participants' family members who acquire Awards
from the Participant other than for value, including through a gift or a
domestic relations order.  For purposes of this definition, "FAMILY MEMBER"
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant's household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests.  For purposes of this definition, neither (i) a transfer under a
domestic relations order in settlement of marital property rights; nor (ii) a
transfer to an entity in which more than fifty percent of the voting or
beneficial interests are owned by family members (or the Participant) in
exchange for an interest in that entity is considered a transfer for "VALUE".
 
"PERSON" means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.
 
"PURCHASED OPTION" shall mean a Stock Option that is sold to an Eligible Person
at a price determined by the Committee.  Purchased Options are subject, in part,
to the terms, conditions and restrictions described in Section 6.
 
"RESTRICTED PERIOD" has the meaning set forth in subsection 8(b).
 
"RESTRICTED STOCK" shall mean an Award of Common Shares that are issued subject,
in part, to the terms, conditions and restrictions described in Section 8.
 
"RESTRICTED STOCK UNITS" shall mean an Award of the right to receive either (as
the Committee determines) Common Shares or cash equal to the Fair Market Value
of a Common Share, issued subject, in part, to the terms, conditions and
restrictions described in Section 8.
 
"REVISED PLAN" shall mean this Alpha Natural Resources, Inc. 2004 Long-Term
Incentive Plan, as amended and restated on November 8, 2007.
 
"RULE 16b-3" shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.
 
"SECTION 162(m)" shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.
 
“Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.
 
"Section 422" shall mean §422 of the Code, any rules or regulations promulgated
thereunder, as they may exist or may be amended from time to time, or any
successor to such section.
 
"STOCK APPRECIATION RIGHT" shall mean an Award of a right to receive (without
payment to Alpha) cash, Common Shares, Other Alpha Securities or property, or
other forms of payment, or any combination thereof, as determined by the
Committee, based on the increase in the value of the number of Common Shares
specified in the Stock Appreciation Right.  Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in
Section 7.
 
"STOCK OPTION" shall mean an Award of a right to purchase Common Shares.  The
term Stock Option shall include Nonqualified Stock Options, Incentive Stock
Options and Purchased Options.
 
"TEN PERCENT EMPLOYEE" shall mean an employee of Alpha or any parent or
subsidiary of Alpha who owns stock representing more than ten percent of the
voting power of all classes of stock of Alpha or any parent or subsidiary of
Alpha.
 
"TREASURY REGULATION" shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.
 


 
 
Revised:  11/8/07
